Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OGE ENERGY OKLAHOMA GAS CORP. AND ELECTRIC COMPANY (Exact name of registrant as specified in its charter) Oklahoma Oklahoma (State or other jurisdiction of incorporation or organization) 73-1481638 73-0382390 (I.R.S. Employer Identification Number) 321 N. Harvey, P.O. Box 321 Oklahoma City, Oklahoma 73101-0321 (405) 553-3000 321 N. Harvey, P.O. Box 321 Oklahoma City, Oklahoma 73101-0321 (405) 553-3000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) PETER B. DELANEY Chairman of the Board, President and Chief Executive Officer OGE Energy Corp. 321 N. Harvey, P.O. Box 321 Oklahoma City, Oklahoma 73101-0321 (405) 553-3000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: ROBERT J. JOSEPH Jones Day 77 West Wacker Chicago, Illinois 60601 (312) 269-4176 JONATHAN A. KOFF Chapman and Cutler LLP 111 W. Monroe Street Chicago, Illinois 60603 (312) 845-2978 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement as determined by market conditions and other factors. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number ofthe earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.þ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Non-accelerated filer (Do not check if a smaller Smaller reporting Largeacceleratedfiler Accelerated filer reporting company) company OGE Energy Corp. þ o o o Oklahoma Gas and Electric Company o o þ o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Common Stock, par value $0.01 per share, and Preferred Share Purchase Rights of OGE Energy Corp.(3) Debt Securities of OGE Energy Corp. Debt Securities of Oklahoma Gas and Electric Company (1)There are being registered hereunder a currently indeterminate number of shares of common stock, par value $0.01 per share, of OGE Energy Corp. and a currently indeterminate principal amount of debt securities of OGE Energy Corp. and debt securities of Oklahoma Gas and Electric Company, in each case as may from time to time be offered at indeterminate prices. (2)In accordance with Rules456(b) and 457(r) under the Securities Act, the registrants are deferring payment of the registration fee, except for $13,494 that has already been paid as follows: (i)$5,634 that has already been paid with respect to 4,365,243 shares of OGE Energy Corp. common stock that are not yet sold that were previously included in OGE Energy Corp.’s registration statement on FormS-3 filed June19, 2008 (no.333-151780) and (ii)$7,860 that has already been paid with respect to $200,000,000 aggregate principal amount of debt securities of Oklahoma Gas and Electric Company that are not yet sold that were previously included on Oklahoma Gas and Electric Company’s registration statement on FormS-3 filed June6, 2008 (no.333-151465).Pursuant to Rule457(p) under the Securities Act, such unutilized registration fees may be applied to the registration fees payable pursuant to this registration statement.In accordance with Rule415(a)(6) under the Securities Act, the offering of securities under registration statement no.333-151780 and registration statement no.333-151465 will be terminated concurrently with the filing of this registration statement. (3)Each share of OGE Energy Corp.’s common stock, par value $0.01 per share, automatically includes one-half of a right to purchase one one-hundredth of a share of SeriesA Preferred Stock, par value $0.01 per share, pursuant to the Amended and Restated Rights Agreement dated October10, 2000 between OGE Energy Corp. and ChaseMellon Shareholder Services LLC (now BNY Mellon Shareowner Services), as Rights Agent. EXPLANATORY NOTE This registration statement contains two prospectuses, the first of which is to be used in connection with offerings of the securities referenced in clause(1) below and the second of which is to be used in connection with offerings of the securities referenced in clause(2) below: (1) the common stock, par value $0.01 per share, and debt securities of OGE Energy Corp. registered pursuant to this registration statement; and (2) the debt securities of Oklahoma Gas and Electric Company registered pursuant to this registration statement. Each offering of securities made under this registration statement will be made pursuant to one of these prospectuses, with the specific terms of the securities offered thereby set forth in an accompanying prospectus supplement. PROSPECTUS OGE
